UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13585 CoreLogic, Inc. (Exact name of registrant as specified in its charter) Delaware 95-1068610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 First American Way, Santa Ana, California 92707-5913 (Address of principal executive offices) (Zip Code) (714) 250-6400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reportingcompany o 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On November 1, 2010, there were 117,009,790 shares of common stock outstanding. 2 CoreLogic, Inc. INFORMATION INCLUDED IN REPORT PartI: Financial Information 4 Item 1. Financial Statements (unaudited) 4 A. Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 B. Condensed Consolidated Statements of Income for the three and nine months ended September30, 2010 and 2009 5 C. Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2010 and 2009 6 D. Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2010 and 2009 7-8 E. Condensed Consolidated Statement of Equity for the nine months ended September30, 2010 9 F. Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 Part II: Other Information 50 Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 5. Other Information 50 Item 6. Exhibits 50 Items 3 and 4 of Part II have been omitted because they are not applicable with respect to the current reporting period. 3 PART I: FINANCIAL INFORMATION Item 1.Financial Statements. CoreLogic, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share value) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable (less allowance for doubtful accounts of $29,788 and $30,813 in 2010 and 2009, respectively) Prepaid expenses and other current assets Income tax receivable Deferred tax asset Marketable securities Due from First American Financial Corporation ("FAFC"), net Assets of discontinued operations (Note 15) - Total current assets Property and equipment, net Goodwill Other intangible assets, net Capitalized data and database costs, net Investment in affiliates Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue, current Mandatorily redeemable noncontrolling interests - Current portion of long-term debt Liabilities of discontinued operations (Note 15) - Total current liabilities Long-term debt, net of current portion Deferred revenue, long-term Deferred income tax liability Other liabilities Total liabilities Redeemable noncontrolling interests - Equity: CoreLogic, Inc.'s (CLGX) stockholders' equity: Preferred stock, $0.00001 par value; 500 shares authorized, no shares issued or outstanding - - Common stock, $0.00001 par value; 180,000 shares authorized; 117,001 and 103,283 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 1 1 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total CLGX's stockholders' equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements. 4 CoreLogic, Inc. Condensed Consolidated Statements of Income (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (in thousands, except per share amounts) Operating revenue $ External cost of revenue Salaries and benefits Other operating expenses Depreciation and amortization Impairment loss - - Total operating expenses (Loss) income from operations ) ) Interest (expense) income: Interest income Interest expense ) Total interest (expense),net ) Gain (loss) on investment and other income ) ) ) (Loss) income from continuing operations before equity in earnings of affiliates and income taxes ) ) Provision for income taxes ) ) (Loss) income from continuing operations before equity in earnings of affiliates ) ) Equity in earnings of affiliates, net of tax (Loss) income from continuing operations ) ) Income from discontinued operations, net of tax - Net (loss) income ) ) Less:Net income attributable to noncontrolling interests Net (loss) income attributable to CLGX $ ) $ $ ) $ Amounts attributable to CLGX stockholders: (Loss) income from continuing operations $ ) $ $ ) $ Income from discontinued operations, net of tax - Net (loss) income $ ) $ $ ) $ Basic (loss) income per share: (Loss) income from continuing operations attributable to CLGX stockholders $ ) $ $ ) $ Income from discontinued operations attributable to CLGX stockholders, net of tax - Net (loss) income attributable to CLGX $ ) $ $ ) $ Diluted (loss) income per share: (Loss) income from continuing operations attributable to CLGX stockholders $ ) $ $ ) $ Income from discontinued operations attributable to CLGX stockholders, net of tax - Net (loss) income attributable to CLGX $ ) $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 5 CoreLogic, Inc. Condensed Consolidated Statements of Comprehensive Income (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (in thousands) Net (loss) income attributable to CLGX $ ) $ $ ) $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities ) Foreign currency translation adjustments Supplemental Benefit Plans adjustment 99 ) ) ) Total other comprehensive (loss) income, net of tax Comprehensive (loss) income ) ) Less:Comprehensive income (loss) attributable to the noncontrolling interests 6 (6
